ORDER ACCEPTING RESIGNATION

Comes now the respondent, Shawn D. Ramsey, and tenders to this Court his resignation from the bar of this State, pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the tendered resignation satisfies the requirements of Admis.Disc.R. 23, Section 17, and that, accordingly, it should be accepted.
IT IS, THEREFORE, ORDERED that the resignation from the bar of this State tendered by the respondent, Shawn D. Ramsey, is accepted. Accordingly, the Clerk of this Court is directed to strike respondent’s name from the Roll of Attorneys. In order to be readmitted, respondent must comply with the reinstatement provisions contained in Admis.Disc.R. 23, Section 4.
IT IS FURTHER ORDERED that, by virtue of respondent’s resignation from the bar of this State, any attorney disciplinary proceedings pending against respondent are hereby dismissed as moot.
*1143The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc.R. 23, Section 3(d).
All Justices concur.